                                          Case 4:20-cv-08956-JSW Document 18 Filed 01/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEITH WESTFIELD,                                  Case No. 20-cv-08956-JSW
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE AND
                                                 v.                                        VACATING HEARING ON MOTION
                                   9
                                                                                           TO REMAND
                                  10     REMINGTON LODGING &
                                         HOSPITALITY, LLC, et al.,                         Re: Dkt. No. 16
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              On December 24, 2020, Plaintiff filed a motion to remand. (Dkt. No. 7.) Under the
                                  14
                                       Northern District Civil Local Rules, Defendants’ opposition to Plaintiff’s motion was due on
                                  15
                                       January 7, 2021. Defendants did not file an opposition on that date. Rather, Defendants filed their
                                  16
                                       opposition to Plaintiff’s motion on January 11, 2021, without seeking leave of the Court.
                                  17
                                       Accordingly, the Court HEREBY ORDERS Defendants to show cause in writing by January 19,
                                  18
                                       2021, why the Court should accept their untimely brief and why Plaintiff’s motion to remand
                                  19
                                       should not be granted due as unopposed.
                                  20
                                              For the reasons set forth in this Order, the Court HEREBY VACATES the January 14,
                                  21
                                       2021 deadline for Plaintiff’s reply and the March 12, 2021 hearing date on Plaintiff’s motion to
                                  22
                                       remand pending Defendants’ response to this Order to Show Cause. The Court shall issue a
                                  23
                                       further order addressing how this matter shall proceed after it considers Defendants’ response.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: January 12, 2021
                                  26
                                                                                       ______________________________________
                                  27                                                   JEFFREY S. WHITE
                                                                                       United States District Judge
                                  28
                                       Case 4:20-cv-08956-JSW Document 18 Filed 01/12/21 Page 2 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                          2
